Case: 14-10656     Date Filed: 10/08/2014    Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10656
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:12-cv-00591-MHT-TFM



ERIC HARRIS,

                                               Plaintiff - Appellee,

versus

CITY OF MONTGOMERY, ALABAMA,

                                                  Defendant,

M. D. BYNER,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________

                              (October 8, 2014)
              Case: 14-10656     Date Filed: 10/08/2014    Page: 2 of 2


Before MARTIN, JORDAN and FAY, Circuit Judges.

JORDAN, Circuit Judge:

      M.D. Byner appeals the denial of qualified immunity and state-agent

immunity on Eric Harris’ Fourth Amendment claim under 42 U.S.C. § 1983 and

false imprisonment claim under Alabama law. Following a review of the record,

we affirm for the reasons set forth in the district court’s well-reasoned order dated

January 14, 2014. See D.E. 72.


      AFFIRMED.




                                          2